Citation Nr: 0031192	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  98-13 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a low back disorder, 
claimed as secondary to a service-connected left femur 
fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.  The veteran also served in the U. S. Army 
Reserves.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1998 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied, in pertinent part, entitlement to 
service connection for a low back disorder, claimed as 
secondary to a service-connected left femur fracture.  



REMAND

A review of the record reflects that in a February 1992 
statement, the veteran claimed entitlement to service 
connection for a fracture of the left femur incurred during a 
parachute jump while on reserve training.  The veteran also 
complained of pain in his lower back.  

Upon VA examination dated in March 1992, the examiner noted 
that the veteran walked with a limp and was unable to step 
down on his left hip because of pain.  The examiner noted 
significant restriction of rotation, flexion, extension, and 
abduction of the left hip.  An impression of osteoarthritic 
residuals from a fractured hip, resulting in significant 
symptoms of pain in the head of the left femur was noted.  

Private chiropractic records dated in 1992 reflect that a 
radiological report of the neck and back revealed a severe 
decrease in disc height at L1 and L2 at the posterior and a 
left hip implant that had caused an anatomically short leg.  
It was noted that the veteran complained of low back pain.  
It was also noted that it was obvious that the hip injury and 
reconstruction had left the veteran with a permanent 
alteration of his hips and legs.  

Upon VA examination dated in April 1992, the veteran's gait 
was noted as normal, but some limitation of motion in the 
left hip was noted.  A diagnosis of status post-operative 
left hip fracture with residual moderate limitation of range 
of motion and pain was noted.  

Further review of the record reflects that in a May 1992 
rating decision, the RO granted entitlement to service 
connection for an open reduction internal fixation left 
intertrochanteric fracture, evaluated as 10 percent 
disabling, effective from January 7, 1992.  

In a January 1998 statement, the veteran reported that his 
gait had changed causing back problems and frequent 
chiropractic visits.  The veteran requested entitlement to 
service connection for his low back disorder, claimed as 
secondary to the service-connected left femur fracture.  
Private chiropractic records reflect treatment from 1996 to 
1998.  

Upon VA examination dated in May 1998, the examiner noted the 
veteran limped on the left leg without an assistive device.  
The left leg was noted as half an inch longer than the right 
leg.  The examination report is silent as to any examination 
findings or opinion related to the veteran's complaints of 
back pain.  

In a July 1998 rating decision, the RO, in pertinent part, 
denied entitlement to service connection for a low back 
disorder, claimed as secondary to a service-connected left 
femur fracture, on the basis that the claim was not well 
grounded.  

The Board notes that since the veteran filed his claim, the 
applicable law has been amended as a result of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Thus, in light of the aforementioned evidence 
and recent changes in the applicable law, the Board is 
compelled to conclude that a remand to the RO is warranted.  
Accordingly, the case is REMANDED to the RO for the following 
development:

The RO should readjudicate the claim of 
entitlement to service connection for a 
low back disorder, claimed as secondary 
to a service-connected left femur 
fracture, in accordance with the 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and given the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.

The Board notes the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 4 -


